
	

114 HR 2770 : Keeping our Travelers Safe and Secure Act
U.S. House of Representatives
2015-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 2770
		IN THE SENATE OF THE UNITED STATES
		July 28, 2015Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To amend the Homeland Security Act of 2002 to require certain maintenance of security-related
			 technology at airports, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Keeping our Travelers Safe and Secure Act. 2.FindingsCongress finds the following:
 (1)The Administrator of the Transportation Security Administration has stated that the maintenance of security-related technology such as x-rays, explosive trace detection systems, explosive detection systems, liquid scanners, and enhanced walk-through metal detectors, is central to the execution of Transportation Security Administration’s mission to protect United States transportation systems.
 (2)Preventive and corrective maintenance is essential to ensuring and extending the service lives of security-related technology.
 (3)In May 2015, the Inspector General of the Department of Homeland Security, reporting on the results of a performance audit conducted between December 2013 and November 2014, concluded that because the Transportation Security Administration did not properly manage the maintenance of its security-related technology deployed to airports, it cannot be assured that routine preventive maintenance is performed or that equipment is repaired and ready for operational use.
 (4)Specifically, the Inspector General found that the Transportation Security Administration did not issue adequate policies and procedures to document, track, and maintain preventive maintenance actions at the airport level and oversight of contractor-performed maintenance needed to be strengthened.
 (5)According to the Inspector General, if the equipment is not fully operational, the Transportation Security Administration may have to use other screening measures that may be less effective at detecting dangerous items, thereby potentially jeopardizing passenger safety and security.
			3.Maintenance of security-related technology
 (a)In generalTitle XVI of the Homeland Security Act of 2002 (6 U.S.C. 561 et seq.) is amended by adding at the end the following:
				
					CMaintenance of Security-Related Technology
						1621.Maintenance validation and oversight
 (a)In generalNot later than 180 days after the date of the enactment of this subtitle, the Administrator shall develop and implement a preventive maintenance validation process for security-related technology deployed to airports.
 (b)Maintenance by Administration personnel at airportsFor maintenance to be carried out by Administration personnel at airports, the process referred to in subsection (a) shall include the following:
 (1)Guidance to Administration personnel, equipment maintenance technicians, and other personnel at airports specifying how to conduct and document preventive maintenance actions.
 (2)Mechanisms for the Administrator to verify compliance with the guidance issued pursuant to paragraph (1).
 (c)Maintenance by contractors at airportsFor maintenance to be carried out by a contractor at airports, the process referred to in subsection (a) shall require the following:
 (1)Provision of monthly preventive maintenance schedules to appropriate Administration personnel at each airport that includes information on each action to be completed by a contractor.
 (2)Notification to appropriate Administration personnel at each airport when maintenance action is completed by a contractor.
 (3)A process for independent validation by a third party of contractor maintenance. (d)Penalties for noncomplianceThe Administrator shall require maintenance contracts for security-related technology deployed to airports to include penalties for noncompliance when it is determined that either preventive or corrective maintenance has not been completed according to contractual requirements and manufacturers’ specifications..
 (b)Clerical amendmentThe table of contents of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 1616 the following:
				
					
						Subtitle C—Maintenance of Security-Related Technology
						Sec. 1621. Maintenance validation and oversight..
 4.Inspector General assessmentNot later than 1 year after the date of the enactment of this Act, the Inspector General of the Department of Homeland Security shall assess implementation of the requirements under this Act and the amendments made by this Act, and provide findings and recommendations with respect to the provision of training to Administration personnel, equipment maintenance technicians, and other personnel under section 1621 of the Homeland Security Act of 2002 (as added by section 3 of this Act) and the availability and utilization of equipment maintenance technicians employed by the Administration.
		
	Passed the House of Representatives July 27, 2015.Karen L. Haas,Clerk
